— Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County, imposed April 5, 1978, upon his conviction of criminal sale of a controlled substance in the third degree, on his plea of guilty, the sentence being an indeterminate prison term with a maximum of life imprisonment and a minimum of three years. Sentence modified, as a matter of discretion in the interest of justice, by reducing the minimum term to one year. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Damiani, J. P., Titone, Suozzi and Rabin, JJ., concur.